665 S.E.2d 87 (2008)
STATE of North Carolina
v.
Andre Levern MILLER.
No. 309A08.
Supreme Court of North Carolina.
July 3, 2008.
Stanley G. Abrams, Assistant Attorney General, Thomas J. Keith, District Attorney, for State of NC.
Paul F. Herzog, Fayetteville, for Miller.
Prior report: ___ N.C.App. ___, 661 S.E.2d 770.

ORDER
Upon consideration of the petition filed by State of NC on the 3rd day of July 2008 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Allowed by order of the Court in conference, this the 3rd day of July 2008."